Citation Nr: 1819597	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial increased rating evaluation for a chronic lower back disability rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel






INTRODUCTION

The Veteran has a period of active duty service from December 2000 to August 2007, with one year, four months prior active service. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In August 2014, the Board remanded the appeal for further development. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's lumbar spine disability was manifested by no more than forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for chronic lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2016); 38 C.F.R. § 3.159(b) (2016). 

A standard January 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.

The Veteran was afforded a VA examination connected with the claim most recently in February 2016 which includes findings as to the functional impairment of his chronic lower back disability. 

As noted above, the Board remanded this matter in August 2014.  Specifically, the Board directed that a new VA examination and supplemental statement of the case (SSOC) be prepared and sent to the Veteran.  A review of the Veteran's claims file shows that he was provided an updated SSOC in March 2016.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's chronic lower back disorder, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45(2016); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45(2016).

The Veteran's chronic lower back disability has been assigned an evaluation of 10 percent under diagnostic code 5299- 5237.  It has been asserted that a higher evaluation is warranted due to the deteriorating conditions of his lower back.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

A July 2008 VA examination reveals a spinal range of motion in flexion is 0-85 degrees, extension is 0-20 degrees, left bend is 0-25 degrees, right bend is 0-30 degrees, left twist is 0-30 degrees, and right twist is 0-30 degrees.  The examiner noted that the X- rays taken of the lumbar spine indicate vertebral body height, alignment mineralization, and disc spaces are normal and the sacroiliac joints are sharply defined.  The examiner also noted that there is no additional evidence of limitation of motion, functional loss due to pain, weakened movement, excess fatigability incoordination, or lack of endurance during flare ups of joint symptoms or with repetitive use.  The examiner opined that the Veteran does have a lower back strain and that and that it is more likely that not connected to his military service.  

The Veteran's most recent February 2016 VA examination reveals a spinal range of motion in forward flexion is 0-90 ending at 80 degrees or greater with objective evidence of painful motion, limited range of motion in extension 0-30 degrees ending at 20 degrees, with objective evidence of painful motion, normal range of motion of in right and left lateral flexion 0-30 degrees ending at 30 degrees or greater with no objective evidence of painful motion, normal range of motion of thoracolumbar spine in right and left lateral rotation 0-30 degrees ending at 30 degrees or greater, with no objective evidence of painful motion, and no additional limitation noted in range of motion with repetitive motion testing.  

The VA examiner noted that although the Veteran's range of motion is outside the normal range, the Veteran's range of motion does not contribute to a functional loss.  The examiner also noted that the Veteran does not suffer from any muscle spasms, guarding severe enough to result in an abnormal gait, or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Throughout the appeal the Veterans range of motion has remained consistent.  See July 2008 and February 2016 VA examinations.  Other records on file reveal no other significant changes.

As noted above forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R § 4.71(a) (2016).  

Here the Veteran has at most slight limitation of flexion and extension, with essentially normal other findings.  There is no history of spasm or evidence of any other criteria which would warrant a higher evaluation.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2016). See DeLuca, supra, Mitchell, supra. The Board recognizes the Veteran's complaints of pain and functional loss as a result of his lumbar spine disability.  Although February 2016 VA examiner noted forward flexion is 0-90 ending at 80 degrees or greater with objective evidence of painful motion and limited range of motion in extension 0-30 degrees ending at 20 degrees, with objective evidence of painful motion, normal range of motion of in right and left lateral the examiner noted that it did not appear that there was any increased loss of function after repetitive motion of three repetitions  and the Veteran reported in the negative regarding flare-ups.  The Board has considered the Veteran's complaints of pain throughout the range of motion, but finds that his spine is not functionally limited to zero degrees as a result.  

The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45(2016).  The Board further finds that the current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).

Thus, based on the aforementioned evidence, the preponderance of the evidence is against finding that the Veteran has approximated the schedular requirements for an increased rating in excess of 10 percent for his chronic lower back disability.   See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER
Entitlement to an initial increased rating evaluation for a chronic lower back disability rated 10 percent disabling is not warranted. 

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


